Citation Nr: 0914804	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-30 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1977 to March 
1997.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, inter alia, denied service connection for a low back 
disability.  

A hearing at the RO was held in December 2008 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

The Board notes that the issues on appeal originally included 
entitlement to service connection for atrial fibrillation, a 
right knee disability, a left knee disability, a left ankle 
disability, and hearing loss.  In May 2007, the appellant 
withdrew his appeal with respect to these claims.  
Accordingly, the Board finds that such issues are no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the claimant indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2008).  
The Board notes that at his December 2008 hearing, the 
appellant and his representative agreed that the sole 
remaining issue on appeal is as set forth above on the cover 
page of this decision.  

In December 2008 and February 2009, the appellant submitted 
additional evidence in support of his claim.  Although he did 
not waive initial RO review of this evidence, in light of the 
favorable decision below, a remand is not necessary.  See 38 
C.F.R. § 20.1304 (2008) (providing that additional pertinent 
evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, unless 
the benefit sought on appeal may be allowed without such 
referral, or the claimant expressly waives his procedural 
right to such referral).


FINDING OF FACT

The evidence is at least in equipoise as to whether the 
appellant's current low back disability is causally related 
to injuries sustained during active service.  


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, a low back 
disability was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2008).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error.


Background

At the appellant's February 1977 military enlistment medical 
examination, the examiner noted scarring on the appellant's 
upper back, a residual of "road burn" four years prior.  
The appellant's spine was normal on clinical evaluation.  On 
a report of medical history, the appellant denied a history 
of recurrent back pain.  

In-service treatment records show that in November 1977, the 
appellant sought treatment, stating that he had been in an 
automobile accident the previous day and now had a sore neck.  
The assessment was muscle strain.  No complaints or 
abnormalities pertaining to the low back were recorded.  

In February 1978, the appellant sought treatment for low back 
pain for the past three days.  The examiner noted old 
scarring in the low back area, a residual of a 1975 burn.  
The assessment was muscle pain.  

In February 1985, the appellant sought treatment for several 
complaints, including low back pain since an accident four 
years prior.  On evaluation in the clinic the following day, 
the appellant reported low back pain radiating to his thigh.  
He indicated that when he turned his head, he experienced low 
back pain.  The appellant also reported that the previous 
day, he had been lifting a twenty-pound container of Kool-
Aid.  He also reported a history of an auto accident in 1980.  
The assessments included low back pain.  

In November 1985, the appellant sought emergency treatment 
for low back pain, stating that he had bent over to lift a 
thirty pound object and felt a sharp stabbing pain in his low 
back.  The assessment was sacroiliac joint sprain.  

The following day, the appellant again sought treatment for 
continued low back pain, stating that he was unable to obtain 
relief from heat or medications.  X-ray studies showed only 4 
lumbar vertebrae but were otherwise negative.  The assessment 
was lumbosacral strain.  

In October 1993, the appellant sought emergency treatment 
after he pulled his back while doing sit-ups, causing a 
strain.  He reported a history of previous injuries.  The 
assessment was left sacroiliac strain.  

At his March 1997 military retirement medical examination, 
the appellant reported a history of recurrent back pain.  
Clinical evaluation revealed "road burn" scars from a 1973 
motor vehicle accident over the appellant's back and 
buttocks.  The appellant's spine was normal.  
Post-service clinical records show that in March 2001, the 
appellant sought treatment for acute onset low back pain.  He 
indicated that he had had a history of back pain off and on 
since an old motor vehicle accident.  The assessment was low 
back pain.  

In July 2004, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
multiple disabilities, including a low back disability.  He 
indicated that he had initially injured his back in a 
November 1977 automobile accident.  

In support of his claim, the RO obtained private clinical 
records showing that in July 2004 the appellant sought 
treatment of an acute onset of low back pain.  He reported 
that in 1985, he had been lifting some heavy objects and 
developed back pain.  It had been present since that time.  
He indicated that the pain was often very acute and severe 
for two to three days, before improving.  X-ray studies 
showed minimal disc narrowing, with a transitional 
lumbosacral spine element with resultant for nonrib bearing 
lumbar vertebral bodies.  The diagnosis was acute onset, back 
pain, and chronic low back syndrome, transitional vertebra.  
An MRI was thereafter obtained and showed some disc bulge at 
L3-4.

In August 2004, the appellant was seen by a physician 
specializing in Physical Medicine & Rehabilitation.  The 
physician noted that the appellant had a history of a 
military injury many years prior with resultant left sided 
lumbar pain occasionally recurring.  After reviewing the 
results of the appellant's recent MRI, he diagnosed lumbar 
disc degeneration and intermittent lumbar strain with left L5 
radiculitis.  

The appellant underwent VA medical examination in April 2005.  
After examining the appellant and reviewing the claims 
folder, the examining VA nurse practitioner diagnosed 
spondylosis of the lumbar spine and sacralization of L5 
vertebra.  The examiner concluded that the appellant's low 
back disability was not caused by or the result of military 
service, including the 1977 automobile accident.  He 
explained that the appellant was not diagnosed or treated for 
a chronic low back condition while in service.  While he was 
treated for back pain following the 1977 accident, his 
condition resolved and he was never diagnosed as having a 
chronic low back condition in service.  

Subsequent clinical records show continued treatment for low 
back pain.  Diagnoses included lumbar disc degeneration with 
bulge and annular tear at L3-4 and L4-5, sacralization of L5, 
and intermittent exacerbation of disc degeneration and back 
strain.  

In a February 2006 statement, the appellant's physician, a 
specialist in Physical Medicine & Rehabilitation, indicated 
that the appellant could expect to experience continued 
intermittent flare-ups of back pain.  

In an August 2006 statement, that same physician indicated 
that the appellant had been under his care for chronic low 
back pain with lumbar radiculitis.  He indicated that the 
appellant had been diagnosed as having lumbar disc 
degeneration at L4-5 with disc bulge and foraminal stenosis.  
He noted that the appellant also exhibited vertebral end 
plate spondylosis at L4-5 and congenital sacralization of L5, 
with a total of four proper lumbar intervertebral discs.  The 
physician noted that the appellant had had ongoing problems 
with back pain for many years, dating back to at least 1985, 
when he was on active duty.  He noted that while the 
appellant's lumbar sacralization is most likely a congenital 
abnormality, he believed that the appellant was asymptomatic 
until his military duties and activities exacerbated his 
condition and created his ongoing symptoms.  He noted that 
both physical training and the automobile accident 
contributed to his back pain.  In that regard, he explained 
that the appellant's congenital condition left him with only 
four intervertebral discs.  This in turn put more pressure on 
the remaining discs, causing an increased potential for 
injury over time.  The physician therefore indicated that it 
was his belief that the appellant's 20 years of active duty 
at least as likely as not aggravated his congenital spinal 
defects, resulting in his current low back disability.  

In a March 2007 statement, the appellant's physician 
clarified that he had reviewed the appellant's service 
treatment records in providing his August 2006 medical 
opinion.  

Records from the Social Security Administration show that in 
a June 2008 decision, an Administrative Law Judge determined 
that the appellant was entitled to disability benefits as a 
result of his low back disability.  

At his December 2008 Board hearing, the appellant testified 
that he had injured his low back on several occasions during 
his lengthy period of active duty.  He indicated that in 
approximately 1978, he was involved in an automobile accident 
and developed low back pain approximately 2 months following 
the accident.  He indicated that he sustained a lifting 
injury to his low back in 1985.  In 1993, he injured his back 
performing sit-ups.  The appellant testified that his low 
back pain continued after his separation from active service, 
including exacerbations while on the job.  He indicated that 
he remained under a doctor's care and had received a TENS 
unit for pain.  He had recently been awarded disability 
benefits from the Social Security Administration after his 
back disability prevented him from working.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations. 38 C.F.R. § 3.303(c).  However, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted. VAOPGCPREC 82- 90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The appellant seeks service connection for a low back 
disability, which he argues was incurred in service, as 
evidenced by treatment on numerous occasions for low back 
pain.  

As discussed in detail above, the appellant's service 
treatment records do, indeed, document treatment for low back 
pain on several occasions.  The record on appeal, however, 
contains conflicting medical opinions as to whether the 
appellant's current low back disability is causally related 
to his active service, including those episodes of treatment 
for low back pain.

As noted, in April 2005, a VA nurse practitioner diagnosed 
the appellant as having spondylosis of the lumbar spine and 
sacralization of L5 vertebra.  The examiner concluded that 
the appellant's low back disability was not caused by or the 
result of military service, including the 1977 automobile 
accident.  He reasoned that although the appellant was 
treated for low back pain following the 1977 automobile 
accident, his condition resolved and he was never diagnosed 
as having a chronic low back condition in service.  

On the other hand, the appellant has submitted an August 2006 
statement from his private physician who indicated that the 
appellant had been diagnosed as having lumbar disc 
degeneration at L4-5 with disc bulge and foraminal stenosis, 
spondylosis at L4-5, as well as congenital sacralization of 
L5.  The physician indicated that it was his belief that 
superimposed injuries sustained during the appellant's 20 
years of active duty aggravated his congenital spinal 
defects, resulting in his current low back disability.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the rules on expert witness testimony delineated in 
the Federal Rules of Evidence provide "important, guiding 
factors to be used by the Board in evaluating the probative 
value of medical opinion evidence."  Nieves-Rodriguez, 22 
Vet. App. at 302.  These factors are:  1) The testimony is 
based upon sufficient facts or data.  In other words, is the 
medical professional informed of sufficient facts upon which 
to base an opinion relevant to the problem at hand?; (2) the 
testimony is the product of reliable principles and methods; 
and (3) the expert witness has applied the principles and 
methods reliably to the facts of the case.  In other words, 
most of the probative value of a medical opinion comes from 
its reasoning.  A medical opinion is not entitled to any 
weight "if it contains only data and conclusions."  Nieves- 
Rodriguez, 22 Vet. App. at 304.

After carefully considering both opinions in light of the 
factors set forth above, the Board finds that the August 2006 
private medical opinion is the most probative opinion in this 
case.  While both examiners had the benefit of a review of 
the appellant's service treatment records, it does not appear 
that the VA medical examiner reviewed such records in detail.  
Specifically, that examiner noted that while the appellant 
was treated for back pain following a 1977 automobile 
accident, his condition resolved and he was never diagnosed 
as having a chronic low back condition in service.  As 
discussed above, however, service treatment records 
corresponding to the appellant's 1977 automobile accident do 
not document treatment for low back pain, but only neck pain.  
Moreover, the service treatment records do document treatment 
for low back pain on several subsequent occasions between 
February 1978 and October 1993.  Additionally, at his March 
1997 military retirement medical examination, the appellant 
reported recurring back pain.  The Board finds that the 
examiner's rationale raises questions as to whether his 
opinion was based on a complete and accurate reading of the 
record.  This significantly reduces the probative value of 
the VA opinion.  

On the other than, the Board assigns the private medical 
opinion great probative weight.  It was based on an accurate 
review of the applicable history, including a review of the 
appellant's service treatment records.  Further, the opinion 
was rendered by a specialist with the expertise necessary to 
opine on the matter at issue in this case.  In addition, the 
examiner addressed the appellant's contentions and provided a 
detailed rationale for his opinion.  These factors greatly 
enhance its probative value.  

As indicated previously, under the benefit-of-the-doubt rule, 
for the appellant to prevail, there need not be a 
preponderance of the evidence in his favor, but only an 
approximate balance of the positive and negative evidence. In 
other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert, 1 
Vet. App. at 54.  Given the evidence set forth above, such a 
conclusion cannot be made. Thus, the Board finds that the 
evidence of record is at least in equipoise and therefore 
sufficient to award service connection for a low back 
disability.  




ORDER

Entitlement to service connection for a low back disability 
is granted.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


